Citation Nr: 0825483	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  97-03 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for depression, to 
include as secondary to service-connected pain disorder, 
manifested by headaches, associated with psychological 
factors and a history of traumatic encephalopathy.

2. Entitlement to a rating in excess of 30 percent for a pain 
disorder, manifested by headaches, associated with 
psychological factors and a history of traumatic 
encephalopathy.

(The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU) is the subject of a separate decision by 
the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1944 to June 1946.  
These matters were originally before the Board on appeal from 
November 1994 (pain disorder) and August 2005 (depression) 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  

In March 2004, the Board issued a decision that denied the 
veteran's claim for an increased rating for a pain disorder, 
manifested by headaches, associated with psychological 
factors and a history of traumatic encephalopathy.  The 
veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2005, the 
Court issued an order that granted a Joint Motion for Remand 
to the Board (Joint Motion) filed by counsel for both 
parties, vacated the Board's March 2004 decision, and 
remanded the matter of the evaluation of pain disorder to the 
Board for action in compliance with the Joint Motion.  The 
matter was remanded by the Board for additional development 
in November 2005.  

In June 2006, a Travel Board hearing was held before the 
undersigned on the issue of service connection for 
depression.  A transcript of the hearing is of record.  In 
September 2006, the Board granted a motion to advance the 
veteran's case on the Board's docket due to his advanced age.

In separate decisions issued in October 2006 (issued 
separately because the veteran was previously represented by 
different agents for each issue), the Board denied service 
connection for depression and denied a rating in excess of 30 
percent for pain disorder.  The veteran appealed these 
decisions to the Court.  In September 2007, the Court issued 
an order that vacated both October 2006 Board decisions and 
remanded the matters on appeal for readjudication consistent 
with the instructions outlined in the September 2007 Joint 
Motion by the parties.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Regarding the claim of service connection for depression, the 
Joint Motion alleges that the record contains evidence that 
the veteran has depression that is related to his service-
connected pain disorder.  Specifically, the Joint Motion 
indicates that the veteran's claim for depression shows that 
he has symptoms of depression and that a March 1999 letter 
from Dr. S. A. M. provides evidence that depression may be 
associated with the veteran's service-connected disability.  
The Board notes that the veteran's claim of service 
connection for depression was filed in March 2005 and that 
the March 1999 letter from Dr. S. A. M. is outside of the 
current appeal period.  The threshold requirement that must 
be met in order to establish a claim for service connection 
is competent lay or medical evidence of a current chronic 
disability that has existed on or after the date of 
application for service connection for such disability.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding 
that the requirement of having a current disability is met 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim").  Regardless, the parties appear to concede 
that the veteran's claim of service connection for depression 
is accompanied by sufficient evidence to concede that he has 
persistent or recurrent symptoms of depression.  As the Court 
Order endorsed the findings of the Joint Motion, the Board 
has no choice but to remand the case for a VA examination to 
determine whether the veteran has chronic depression that may 
be related to service or to his service-connected disability.  
Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a 
remand by the Court confers on the appellant, as a matter of 
law, the right to compliance with the remand orders).  The 
veteran is reminded of the provisions of 38 C.F.R. § 3.655 
that when a claimant fails (without good cause) to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim will be rated on the evidence 
of record.

Regarding the claim of an increased rating for pain disorder, 
the October 2006 Board decision denied the veteran's claim 
under 38 C.F.R. § 3.655 because he failed to report for 
examinations that had been scheduled to determine the 
severity of his disability.  The veteran's counsel has 
alleged that he has "every intention of attending future VA 
examinations."  While the Board is aware the veteran's claim 
has been pending since July 1994 and that it has been 
advanced on the docket due to his advanced age, the Board has 
had no control over the continuing delays in this case; they 
have occurred as a result of the veteran's repeated failures 
to comply with requests to appear for examinations.  As the 
veteran and his counsel have stated that he intends to appear 
for future examinations and such an examination is crucial to 
determining the severity of the veteran's service-connected 
condition, the Board has no choice but to remand the case for 
another examination.  If he fails to report and offers cause, 
the RO should continue to reschedule him until he presents 
for examination. 

Additionally, during the pendency of this appeal, the Court 
outlined the notice that is necessary in a claim for an 
increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 
43-44 (2008).  The Court held, in essence, that the Secretary 
must notify the claimant that, to substantiate a claim, the 
claimant must provide (or ask the Secretary to obtain) (1) 
evidence of a worsening of the condition and its impact on 
employment and daily life; (2) how disability ratings are 
assigned; (3) general notice of any diagnostic code criteria 
for a higher rating that would not be satisfied by evidence 
of a noticeable worsening of symptoms and effect on 
functioning (such as a specific measurement or test result); 
and (4) examples of the types of medical and lay evidence the 
veteran may submit to support an increased rating claim.  The 
veteran has not received notice that fully complies with 
these requirements and it would appear that he is prejudiced 
by a lack of notice of the criteria governing his claim 
seeking an increased rating for pain disorder, and how the 
claim may be substantiated.  Hence, this notice deficiency 
should be cured on remand.

Accordingly, the case is REMANDED for the following:

1.	The RO must provide the veteran with the 
specific notice required in increased 
compensation claims, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), including that to 
substantiate such claim, the claimant must 
provide (or ask the Secretary to obtain) 
(1) evidence of a worsening of the 
condition and its impact on employment and 
daily life; (2) how disability ratings are 
assigned; (3) general notice of the 
possible criteria that could be applied 
for a higher rating for pain disorder, 
manifested by headaches, associated with 
psychological factors and a history of 
traumatic encephalopathy including 
38 C.F.R. §§ 4.124a, Diagnostic Code 
(Code) 8100, 4.130, Code 9422; and (4) 
examples of the types of medical and lay 
evidence the veteran may submit to support 
the increased rating claim.  The veteran 
must be afforded adequate time to respond.

2.	The RO should arrange for the veteran to 
be examined by a neurologist to determine 
the nature and extent of the impairment he 
has resulting from his traumatic 
encephalopathy with pain disorder 
(headaches).  [If the veteran fails to 
appear for the scheduled examination, and 
offers what may be liberally construed as 
good cause, the RO should continue to 
schedule him for a neurological 
examination until he appears for such 
examination.]  

The veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  Any indicated studies should 
be performed.  Clinical findings should be 
described in detail.  The examiner should 
comment on the duration and frequency of 
any symptoms found.

The examining neurologist should review 
the entire record, note the veteran's 
January 1997 substantive appeal, the 
report of the August 1998 Mental Disorders 
examination, the report of the October 
1998 VA neurological evaluation, and the 
March 1999 statement by Dr. S. A. M., and 
based on the record review and examination 
of the veteran must specifically opine 
whether the veteran's headache pain 
disorder has been manifested by 
characteristic or completely prostrating 
attacks (or their equivalent) as those 
terms apply to migraine headaches?  If 
characteristic or completely prostrating 
attacks of headaches are identified, the 
examiner should comment on their frequency 
and duration.  The examiner is also asked 
to comment as to what constitutes a 
characteristic or completely prostrating 
attack as those terms apply to headaches.

The examiner should also provide an 
opinion as to whether the record and 
clinical examination reflect that the 
veteran has a chronic fatigue syndrome 
associated with his headaches pain 
syndrome with history of traumatic 
encephalopathy.  If so, any fatigue 
symptoms should be described in detail, 
both in terms of their nature and their 
frequency (and, if possible, quantified in 
terms of the percentage by which they 
restrict the veteran's routine daily 
activities, and/ or the lengths of any 
periods of time of incapacitation per 
year).

3.	The RO should also arrange for the 
veteran to be examined by a psychiatrist 
to determine whether he has a diagnosis of 
chronic depression, and if so, whether it 
is related to his service or his service-
connected pain disorder.  His claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must explain the rationale for 
all opinions provided.  

The examiner should first determine, 
including by any testing deemed necessary, 
whether the veteran has chronic 
depression.  

If it is concluded that the veteran has 
chronic depression, the examiner should 
provide opinions responding to the 
following questions:

A) Is it at least as likely as not (a 50% 
or greater probability) that the veteran's 
chronic depression is related to an event 
or injury incurred during service?; and 

B) Is it at least as likely as not (a 50% 
or greater probability) that the veteran's 
chronic depression was either (i) caused 
or (ii) aggravated by (increased in 
severity due to) his service-connected 
pain disorder, manifested by headaches 
with psychological factors and a history 
of traumatic encephalopathy?  If the 
opinion is that the veteran's service-
connected pain disorder aggravated a 
chronic depression, the examiner should 
specify, so far as possible, the baseline 
degree of depression disability/impairment 
existing prior to when the aggravation 
occurred, and the current level of 
disability.   [For this opinion the 
examiner should have available a copy of 
the current provisions of 38 C.F.R. 
§ 3.310.]  

4.	The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his attorney the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The purpose of this remand is to implement the mandates of 
the Court, as expressed in the Joint Motion.  The appellant 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

